UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Jose H. Calderon, )
)
Plaintiff, )
) Case: 1:15—cv-OOO75
v. ) Assigned To : Unassigned
) Assign. Date: 1/15/2015
Judge Eric Brown et al., ) Description: Pro Se Gen. Civil
)
Defendants. )
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis. The application will be granted and the complaint will be dismissed pursuant to
28 U.S.C. § 1915A, which requires the Court to screen and dismiss a prisoner’s complaint upon a
determination that it fails to state a claim upon which relief may be granted or seeks monetary
relief from an immune defendant. See id. § l915A(b).

Plaintiff is an Ohio state prisoner suing a judge and two individuals residing or working
in Columbus, Ohio. The allegations in the complaint are vague but plaintiff seems to sue Judge
Eric Brown for decisions he made during post-conviction proceedings held in 2006 in the
Franklin County (Ohio) Court of Common Pleas. See Compl. at 5. Plaintiff seeks “freedom and
discharge” and monetary relief. Id. at 6.

As a general rule applicable here, this Court lacks subject matter jurisdiction to review
the decisions of another court and, therefore, cannot entertain plaintiff’s claim for injunctive
relief. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); Fleming v. United States,

847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 US. 1150 (1995) (applying District of

 

Columbia Court oprpeals v. Feldman, 460 US. 462, 482 (1983); Rocker v. Fidelity Trust Co.,
263 US. 413, 415, 416 (1923)). In addition, the judicial defendant is absolutely immune from
this lawsuit based on acts taken during the performance of his ofﬁcial duties. See Mirales v.
Waco, 502 US. 9, 11-12 (1991); Thanh Vong Hoai v. Superior Courtfor District ofColumbia,
344 Fed. Appx. 620 (DC. Cir. 2009) (per curiam); Sindram v. Suda, 986 F.2d 1459, 1460 (DC.
Cir. 1993).

In all other respects, the complaint fails because it contains no discemable allegations
against the remaining Ohio-based defendants. See Fed. R. Civ. P. 8(a) (requiring complaints to
contain “(1) a short and plain statement of the grounds for the court's jurisdiction [and] (2) a
short and plain statement of the claim showing that the pleader is entitled to relief”); Ashcroft v.
Iqbal, 556 US. 662, 678-79 (2009) (“A pleading that offers labels and conclusions or . . . naked
assertions devoid of further factual enhancement” does not satisfy Rule 8(a)) (citation, internal
quotation marks, and alteration omitted). In addition, it is unlikely that this Court sitting in the
District of Columbia is capable of exercising personal jurisdiction over the defendants in Ohio.

Hence this case will be dismissed. A separate Order accompanies this Memorandum Opinion.

 

Date: January / 3 , 2015 United States District Jud e